      Case 1:19-cr-00437-AKH Document 105
                                      106 Filed 02/05/21
                                                02/08/21 Page 1 of 8
                                                                   2




                                       February 5, 2021
By e-mail and ECF                     7KHRUGHUDWVHQWHQFLQJRUGHULQJ'HIHQGDQWWRSD\DQ
                                      LPPHGLDWHFDVKDPRXQWRIDVSDUWRIKLV
Honorable Alvin K. Hellerstein        REOLJDWLRQWRPDNHUHVWLWXWLRQLVYDFDWHGEHFDXVHRI
United States District Judge          GHIHQGDQW VLQDELOLW\WRSD\
Southern District of New York
                                      6RRUGHUHG
500 Pearl Street
                                      V+RQ$OYLQ.+HOOHUVWHLQ
New York, New York 10007
                                      )HE
Re:    United States v. David Wagner, 19 Cr. 437 (AKH)

Dear Judge Hellerstein:

         At sentencing in this matter, the Court deferred the imposition of an order of
restitution to allow the parties to resolve certain outstanding issues. I write for two
reasons: first, on behalf of the parties, to provide the Court with a proposed order of
restitution in the amount of $7,800,000. Second, to respectfully request that the Court
reconsider its decision to require Mr. Wagner to pay $10,000 in advance of his reporting
date. If the Court includes that requirement, I respectfully object because Mr. Wagner
does not have the financial resources to make such a payment. See Pre-Sentence Report
at ¶¶ 152 - 159; 18 U.S.C. § 3664(f)(2) (court shall consider financial resources,
projected earnings, and financial obligations when determining payment schedule).

        At sentencing, the Court explained its rationale for seeking advance payment:
“I’m interested in elevating the victims above general creditors, the marginal creditors,
but there are also other general creditors. And the only way I could do that, because it
can’t be done in bankruptcy, is fixing an amount of restitution. I will go down to $10,000,
and it will be payable before his reporting date.” See Sentencing Transcript p. 27 (Jan 11,
2021).

       I recognize the Court’s interest in fashioning the schedule as it did, but Mr.
Wagner is not in a position to make such a payment before his incarceration begins, and
imposing such a requirement where a person cannot meet it is improper. See 18 U.S.C. §
3664(f)(2). Moreover, I can represent that each of the victims in this case are creditors in
Mr. Wagner’s bankruptcy, and make up the vast majority of the creditor body.
      Case 1:19-cr-00437-AKH Document 105
                                      106 Filed 02/05/21
                                                02/08/21 Page 2 of 8
                                                                   2




Honorable Alvin K. Hellerstein                                                      Page 2
February 5, 2021

Re:    United States v. David Wagner, 19 Cr. 437 (AKH)

       Accordingly, I respectfully request that the Court order restitution as set forth in
the proposed order, with a payment schedule that will start on the 30th day after
supervised release begins, and which will require Mr. Wagner to make monthly payments
of 10 percent of his net income. See Transcript, p. 27.

       Thank you for your consideration of this request,


                                             Respectfully submitted,


                                             /s/
                                             Martin S. Cohen
                                             Ass’t Federal Defender
                                             Tel.: (212) 417-8737

cc:    Jilan Kamal and Sagar Ravi, Esqs., by e-mail and ECF
       Mr. David Wagner, by e-mail
